THE STATE OF SOUTH CAROLINA
                       In The Supreme Court

            In the Matter of David Paul Traywick, Respondent.

            Appellate Case No. 2021-000021


                             Opinion No. 28037
                   Heard May 25, 2021 – Filed June 18, 2021


                           DEFINITE SUSPENSION


            Disciplinary Counsel John S. Nichols and Assistant
            Disciplinary Counsel Kelly B. Arnold, both of Columbia,
            for the Office of Disciplinary Counsel.

            Allyson Haynes Stuart and Nathan M. Crystal, of
            Charleston, for Respondent.



PER CURIAM: In this attorney disciplinary matter, Respondent and the Office of
Disciplinary Counsel (ODC) have entered into an Agreement for Discipline by
Consent pursuant to Rule 21 of the Rules for Lawyer Disciplinary Enforcement
(RLDE) contained in Rule 413 of the South Carolina Appellate Court Rules
(SCACR). In the Agreement, Respondent admits misconduct, consents to the
imposition of any sanction ranging from a confidential admonition to a definite
suspension of six months, and agrees to pay the costs incurred by ODC and the
Commission on Lawyer Conduct in investigating and prosecuting this matter. We
accept the Agreement and suspend Respondent from the practice of law in this state
for six months.

                                        I.

Beginning in June 2020, ODC received complaints from forty-six separate
individuals regarding statements Respondent made on his Facebook page. At that
time, Respondent maintained a personal Facebook account with a privacy setting of
"public," meaning his posts were visible to anyone, not just his Facebook "friends,"
and even if the person did not have a Facebook account. In his Facebook profile,
Respondent identified himself as a lawyer and referenced his law firm.

On June 12, 2020, this Court placed Respondent on interim suspension. In re
Traywick, 430 S.C. 364, 844 S.E.2d, 674 (2020).

                                          II.

ODC identified twelve statements Respondent made in Facebook posts ODC
believes tended to bring the legal profession into disrepute and violated the letter and
spirit of the Lawyer's Oath. See Rule 402(h)(3), SCACR (requiring lawyers to
"maintain the dignity of the legal system"). Respondent admits these public
statements tended to bring the legal profession into disrepute and acknowledges that
through his statements, he violated the Lawyer's Oath. Respondent also admits his
misconduct constitutes grounds for discipline under the following Rules for Lawyer
Disciplinary Enforcement, Rule 413, SCACR: Rule 7(a)(5) (conduct tending to
bring the courts or the legal profession into disrepute) and 7(a)(6) (violation of the
Lawyer's Oath).

                                          III.

All twelve of Respondent's statements are troubling. Nevertheless, we focus our
analysis on only two of them. We do this mindful of Respondent's right to freedom
of speech under the First Amendment to the United States Constitution. Importantly,
however, Respondent does not raise a First Amendment challenge to discipline. His
attorney wrote the Court after oral argument stating, "We do not think it is necessary
for the Court to address First Amendment issues." For this reason, we will not
analyze the impact of the First Amendment.

On April 5, 2020, Respondent posted an offensive comment regarding tattoos to his
Facebook page. In the comment, he challenged his readers, "Prove me wrong. Pro
tip: you can't." A reader wrote back suggesting Respondent prove he was right
regarding his theory about tattoos. Respondent then stated,

             The general statement has exceptions, such as for bikers,
             sailors, convicts or infantry. But these college educated,
             liberal suburbanites. No, the rule was written for these
             boring mother fuckers. And they are everywhere. Fuck
             em. Especially these females, Jesus Christ!
On May 25, 2020, George Floyd—a black man—was murdered by a white police
officer in Minneapolis, Minnesota. The racially-charged atmosphere that resulted
from Mr. Floyd's murder is well-known. On June 3, 2020, at the height of this
racially-charged intensity, Respondent posted the following to his Facebook page,

              Here's how much that shitstain's life1 actually mattered:
              Stock futures up. Markets moved higher Monday and
              Tuesday. Fuck you. Unfriend me.

We find these two comments warrant a six-month suspension. These comments are
not expressive; they are expressly incendiary. Both are statements by a lawyer on
his social media account identifying him as such and listing the name of his law firm.
The statements were intended to incite, and had the effect of inciting, gender and
race-based conflict beyond the scope of the conversation Respondent would
otherwise have with his Facebook "friends." The fact Respondent is a lawyer
exacerbated this effect.

We are particularly concerned with the statement regarding Mr. Floyd. We find this
statement was intended to incite intensified racial conflict not only in Respondent's
Facebook community, but also in the broader community of Charleston and beyond.
We hold this statement in particular tended to bring the legal profession into
disrepute, violated the letter and spirit of the Lawyer's Oath, and constitutes grounds
for discipline under Rules 7(a)(5) and 7(a)(6), RLDE, Rule 413, SCACR.

Accordingly, we accept the Agreement and suspend Respondent from the practice
of law in this state for six months. The suspension is retroactive to Respondent's
interim suspension on June 12, 2020.2 We further impose the following conditions
to which Respondent consented in the Agreement or at oral argument: (1) within one
year from the date of this Opinion, Respondent shall complete at least one hour of
diversity education approved by the Commission on Continuing Legal Education
and Specialization; (2) within three months from the date of this Opinion,
Respondent shall complete a comprehensive anger management assessment with a
licensed mental health doctor or therapist; (3) also within three months, Respondent
shall undergo an evaluation through the Lawyers Helping Lawyers program of the

1
    Respondent was referring to Mr. Floyd.
2
 Pursuant to Rules 2(o) and 17(b), RLDE, Rule 413, SCACR, interim suspension is
automatically lifted upon this "final determination" of disciplinary proceedings.
South Carolina Bar; (4) for a period of one year from the date of this Opinion,
Respondent shall comply with any and all recommendations from these assessments,
including treatment; (5) for a period of one year from the date of this Opinion,
Respondent shall report quarterly to the Commission, including submitting an
affidavit of compliance and a statement from the provider of any recommended
treatment; and (6) within thirty days of the end of the one-year period beginning with
the date of this Opinion, Respondent shall file with the Commission a final report
from any treatment provider, including a complete assessment of Respondent's
mental health status and specifically addressing Respondent's compliance with the
recommended course of treatment. The report must also contain the treatment
provider's recommendations for future treatment, if any.

Within thirty days of the date of this opinion, Respondent shall pay or enter into a
reasonable payment plan with the Commission to pay the costs incurred in the
investigation and prosecution of this matter by ODC and the Commission.

DEFINITE SUSPENSION.

BEATTY, C.J., KITTREDGE, HEARN, FEW and JAMES, JJ., concur.